Name: Commission Regulation (EEC) No 2511/83 of 7 September 1983 derogating from Regulation (EEC) No 2835/77 laying down detailed rules with respect to aid for durum wheat and amending that Regulation
 Type: Regulation
 Subject Matter: economic policy;  plant product;  Europe
 Date Published: nan

 8 . 9 . 83 Official Journal of the European Communities No L 248/ 17 COMMISSION REGULATION (EEC) No 2511/83 of 7 September 1983 derogating from Regulation (EEC) No 2835/77 laying down detailed rules with respect to aid for durum wheat and amending that Regulation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 451 /82 (2), and in particular Article 10 (5) thereof, Whereas Article 2 of Council Regulation (EEC) No 1821 /83 (3) increased the amount of aid to be granted for the 1982/83 marketing year for the production of durum wheat in certain regions of Greece following the expiry of the period imposed on Member States by Commission Regulation (EEC) No 2835/77 (4) for the payment of the aid in question ; whereas a new time limit should therefore be fixed for the payment of the additional amount ; Whereas according to Article 2 (2) of Regulation (EEC) No 2727/75 the marketing year for durum wheat begins on 1 July ; whereas it is necessary to amend Article 6 (2) of Regulation (EEC) No 2835/77 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 6 ( 1 ) of Regulation (EEC) No 2835/77, for the 1982/83 marketing year, Greece shall pay by 1 November 1983 at the latest the amount of 12,77 ECU by which the aid provided for in Article 1 of Council Regulation (EEC) No 1456/82 Q, was increased by Regulation (EEC) No 1821 /83 . Article 2 In Article 6 (2) of Regulation (EEC) No 2835/77, '1 August' is hereby replaced by '1 July'. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 September 1983 . For the Commission Poul DALSAGER Member of the Commission '&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . !2) OJ No L 164, 14 . 6 . 1982, p. 1 . :j ) OJ No L 180 , 5 . 7 . 1983 , p. 4. '&lt;) OJ No L 327, 20 . 12 . 1977, p. 9 . 0 OJ No L 164, 14 . 6 . 1982, p. 18 .